—Determination of respondent Police Commissioner, dated February 3, 1998, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Walter Tolub, J.], entered September 16, 1998), dismissed, without costs.
The penalty of dismissal, which was based upon findings that petitioner, while effecting an arrest for disorderly conduct, manhandled an unthreatening, nonresistant arrestee, shoved him down a subway stairway, flung his passport into his face, charged him with resisting arrest without probable cause and made false statements about the incident to the Civilian Complaint Review. Board, does not shock our sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233; Matter of Berenhaus v Ward, 70 NY2d 436, 445). No basis exists to disturb respondent’s findings as to credibility (see, Matter of Berenhaus v Ward, id. at 443-444). Concur — Mazzarelli, J.P., Saxe, Sullivan, Wallach and Friedman, JJ.